DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I (claims 1 and 3-10) in the reply filed on 05/27/22 is acknowledged.
Claims 25-26, 28-29, 31-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/27/22.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “320” has been used to designate both “housing” and “contraction device”; and character “3201” has been used to designate both “unlocking slider block groove” and “housing”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "320" and "3201" have both been used to designate “housing”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 536.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because many of the figures are very fuzzy, with lines and numbers being very difficult to make out.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 3-5, 8-10, 17, 19, 21, and 23-24 are objected to because of the following informalities:  
Claim 1 is objected to for claiming “…arranged to be adapted to locomotion of back of human body” but it appears words are missing.
Further, the claim has improper antecedent basis for “the bottom of the first pull line passage”, “the bottom of the second pull line passage”, and “the rigidity of the flexible body”.  
The claim also appears to be missing transition words between paragraphs (e.g. “and wherein”).
Claim 3 is objected to for having improper antecedent basis for “the human body”.
Claim 4 should designate “each group of spinal locomotion adaptation structure” as plural.  
The claim also refers to the slots being “staggered in sequence from top to bottom” but it is unclear what has the top and what has the bottom. For the purposes of examination this is understood to be a top to bottom of each group of spinal locomotion adaptation structures.
Claim 5 is objected to for having improper antecedent basis for “the bottom of the flexible body”. 
Claim 8 has improper antecedent basis for “the pulling force of the pull lines”. 
Claim 9 has improper antecedent basis for ‘the gravity”. 
Claim 10 is objected to for having improper antecedent basis for “the bottom of the flexible body” and “the back/hip”. 
The claim also is objected to for missing transition words between paragraphs (e.g. “wherein” or “and wherein”).
Claim 17 is objected to for missing transition words between paragraphs (e.g. “wherein” or “and wherein”). 
Claim 19 is objected to for having improper antecedent basis for “the other end” and “the back surface”. It is further missing an identifier for “fixed end” (e.g. “the fixed end” or “a fixed end”). 
Claim 21 is objected to for having improper antecedent basis for “the fixed end” and “the end”.
Claim 23 is objected to for having improper antecedent basis for “the front-carrying load”, “the side surface”, and “the vertical plane”.
The claim also refers to “a load” but it is unclear whether this is the same “load” which was mentioned in claim 1, from which this claim indirectly depends.
Further, the claim is also missing transition words between paragraphs (e.g. “wherein”, or “and wherein”).
Appropriate correction is required.
Remaining claims are objected to for depending on an objected claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
back-carrying assisting unit (a unit to assist the back in carrying) (claims 1, 9, 17, 24) which is understood to include: a spinal locomotion adaptation unit, shoulder supporting piece, and back-carrying weight-bearing unit
spinal locomotion adaptation unit (a unit to help spinal locomotion) (claims 1, 3-4, 8-10, 24) which is understood to include: a flexible body with spinal locomutation adaptation units
spinal locomotion adaptation structures (structures to allow spinal locomotion) (claim 1) which is understood to include: a left-tilting slot, rear-tilting slot, right-tilting slot, and front-tilting slot
rigidity regulating unit (a unit to regulate rigidity) (claims 1, 9) which is understood to include: left and right pull lines arranged two pull line passages in the flexible body of the spinal locomotion adaptation unit with corresponding force transmission lines
rotating adaptation structure (a structure to help rotation) (claim 5) which is understood to include: a rotating slot arranged in the bottom of the flexible body or a torsion spring at the bottom of the flexible body 
back-carrying weight-bearing unit (a unit to assist the back in weight-bearing) (claim 9-10, 24) which is understood to include: a fixed seat arranged at the bottom of the flexible body, and weight-bearing platform hinged on a fixed platform, which slides up and down relative to the flexible body (of the spinal locomotion adaptation unit), and a supporting unit arranged below the weight-bearing platform when carrying a load
front-carrying assisting unit (a unit to assist front-carrying) (claim 17, 19, 21, 23) which is understood to include: left and right contactors which each include either: a palm supporting cushion, finger supporting cushion, a fingertip protecting cover, and a wearable component or finger connecting piece; or left and right contactors which each comprise a palm supporting cushion and hooked weight-bearing part on an accommodation groove
force transmission unit (a unit to transmit force) (claim 17, 24) which is understood to include: left and right force transmission components and left and right contraction devices with self-locking units
force transmission components (components to transmit force) (claim 17, 19, 21) which is understood to include: pull lines (“transmission lines”)
contraction devices (devices to contract) (claim 17) which is understood to include: a housing, winding reel within the housing through a rotating shaft (with a force transmission component twined therearound), and a ratchet wheel coaxially disposed with the winding reel, the housing having a pawl matched with the ratchet wheel, and an elastic member and an unlocking slider block on opposite sides of the pawl 
self-locking units (units which self-lock) (claim 17) which is understood to include: an unlocking slider block on either sides of a pawl within an unlocking slider block groove on the housing, so that the pawl compresses an elastic member and tightly abuts between gears of a ratchet wheel to lock
elastic components used to bear the pulling force of the pull lines (claim 8) which is understood to be: a spring 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitation “weight-bearing unit” (claim 23) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not elaborate on what this weight-bearing unit with an L-shaped cross section used for front lifting of a load might be. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 3 is rejected for having new matter, since the disclosure does not have support for the spinal locomotion adaptation unit being both the flexible body with locomotion adaptation structures on a flexible body with a rigidity regulating unit, as well as one of the embodiments listed in claim 3. As the Examiner best understands the specification (See the 112b rejection below), these are alternatives and the originally filed invention doesn’t have support for the locomotion adaptation unit including both embodiments at the same time.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 is indefinite for claiming that the spinal locomotion adaptation unit is an elastic backplane with bulgers, laminated elastic bar-shaped bodies, or a bionic spine. However, claim 1 from which this depends has already identified that the spinal locomotion adaptation unit includes spinal locomotion adaptation structures arranged on a flexible body which provide a deformation space and include a rigidity regulating unit with pull lines and passages. It is accordingly unclear how the unit can be a flexible body with a rigidity regulating unit as is disclosed, and also one of the three listed alternatives in claim 3 since they are described by the specification as being alternatives to one another. 

Prior Art
Regarding claim 1 Keith (US 8474672 B1) discloses an exoskeleton (Figures 1-2) comprising:
 a back-carrying assisting unit (which includes part of a spinal locomotion adaptation unit (a back body (Figure 2 shows the back part of the harness above the plate 52 and below the straps 50), a shoulder supporting piece (Figure 2 item 50), and part of a back-carrying weight-bearing unit (fixed seat at the bottom of the back body (Figure 2 item 54), and weightbearing platform on a fixed platform (Figure 2 item 52), 
but is silent with regards to the back-carrying assisting unit’s back body being a flexible body and having a plurality of groups of adaptation structures (slots) spaced evenly along the length of the spinal locomotion adaptation unit so they provide deformation space for the flexible body when a human bends, 
the flexible body including rigidity regulating units including left and right pull lines located in pull passages with force transmission lines to regulate the rigidity of the flexible body, with the pull line ends being fixed at the bottom of one passage, extend through both passages, and come out the bottom side of the second passage so when both ends of the pull lines are simultaneously pulled downward the pulling force compresses each group of spinal locomotion adaptation structures to enhance the flexible body rigidity,
the weightbearing platform being hinged on the fixed platform with the supporting unit therebelow so that the weight-bearing platform slides relative to a supporting unit below the weight-bearing platform,
and the back-carrying assistance unit having a spinal locomotion adaptation unit which adapts to locomotion of the back of a human body when carrying a load or when the spine bends.

However, regarding claim 1 Pelland et al. (US 20140305982 A1teaches an exoskeleton device which includes a part of a back-carrying assistance unit (which includes a spinal locomotion adaptation unit (which is a flexible body ([0018] the vertebra is made of individual plastic and rubber stacked components connected flexibly with ball-and-socket joint structures) with a plurality of groups of adaptations structures (left, rear, right, and front tilting slots (see Figures 1 and 4a-b the slots are present in front, left, right, and rear locations since the vertebrae are distinct/separate from one another and they are considered separated by the slots)) which are arranged on the flexible body evenly along a lengthwise direction from top to bottom (Figure 4a-b) and are used to provide a deformation space in a corresponding direction for the flexible body when the human body bends (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Pelland discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. See at least [0018], [0068] the vertebrae components are connected with lengthwise components 128, 129 which allot compression in side/side directions which creates a “deformation space” based on the direction the user bends), and a shoulder supporting piece (Figures 1-2 items 111, 112)),
wherein the flexible body is further provided with a rigidity regulating unit comprising two pull lines (Figure 4b item 128, 129), and left and right sides of the flexible body are provided with a two pull line passages side by side along the lengthwise direction (Figure 4a items 118a-b and 119 a-b) used for regulating the rigidity of the flexible body (this is stated as a “functional limitation” (see explanation above). See also [0018], [0068]);
wherein a first fixed end of the pull lines are fixed to a bottom of the first and second passage respectively,
so that when the free ends of the two pull lines are simultaneously pulled downwards, pulling force generated by the pull lines compresses each group of spinal locomotion adaptation structures so as to enhance the rigidity of the flexibly body and the back-carrying assisting unit comprising the locomotion adaptation unit is adapted to locomotion of back of a human body when the back-carrying assisting unit carries a load or spine of a human body bends forwards, backwards, leftwards, or rightwards (Figure 4; [0068]), 

Further, regarding claim 1 Howle (US 6311708 B1) teaches wherein weight-bearing platforms in assistance devices include a fixed seat (Figures 2-3 item 28), a weight-bearing platform hinged on the fixed platform (Figures 2-3 item 2) that slides (see movement from figure 2 to 3), and a supporting unit below the weight-bearing platform (Figures 2-3 shows leg extensions). 

Thus, the prior art discloses or teaches all the features of the claimed invention except for fixed ends of the first and second pull lines are both fixed to a bottom of the first pull line passage, and free ends of both the pull lines penetrate through the first pull line passage and the second pull line passage in sequence, and then penetrate out of the bottom of the second pull line passage, and the spinal locomotion adaptation assistance unit also including the force transmission lines which extend through the passages. The claim is accordingly considered novel and allowable over the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/           Primary Examiner, Art Unit 3774                                                                                                                                                                                             06/15/22